Case: 13-10255    Date Filed: 07/05/2013   Page: 1 of 5


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-10255
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:11-cv-20152-CMA



GUSTAVO A. ABELLA,

                                                          Plaintiff-Appellee,

                                       versus

NANCY SIMON,
Individually and as a Miami Lakes Councilwoman, et al.,

                                                          Defendants,

JUAN F. RODRIGUEZ,
Miami Lakes Police Officer,
OFFICER BENJAMIN RIVERA,
MAJOR FRANK BOCANEGRA,
Individually,
RICHARD BAEZ,
Individually,

                                                          Defendants-Appellants.
              Case: 13-10255     Date Filed: 07/05/2013    Page: 2 of 5


                              ____________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                   (July 5, 2013)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Officers Juan Rodriguez, Benjamin Rivera, and Richard Baez, and their

supervising officer, Major Frank Bocanegra, appeal the denial of their motion to

dismiss Gustavo Abella’s third amended complaint based on qualified immunity.

Abella complained about retaliation by each of the officers. We affirm.

      Liberally construing his third-amended complaint, as we must, see Powell v.

Lennon, 914 F.2d 1459, 1463 (11th Cir. 1990), Abella complained that Rodriguez,

Rivera, Baez, and their superior officer, Bocanegra, retaliated against Abella for

engaging in conduct protected by the First Amendment. Abella alleged that his

conduct included displaying a political sign in his truck, reporting police

misconduct, and photographing officers.

      Abella complained that Rodriguez had retaliated against Abella and his

family for displaying a political sign, voicing their opinion about the ordinance at

town meetings, and filing grievances against Rodriguez. Abella alleged that

Rodriguez ordered Abella to remove the sign from his truck; threatened to issue a


                                          2
               Case: 13-10255    Date Filed: 07/05/2013   Page: 3 of 5


citation to Abella if he failed to remove the sign; appeared outside Abella’s home

and his daughter’s school; and “ma[de] signs” at Abella while following him

around town. Abella also alleged that, after he photographed Rodriguez outside

the school, Rodriguez issued a citation to Abella for a parking violation and told

Abella that “the complaints [he had] filed with the Commission on Ethics [would]

not . . . do anything.”

      Abella’s complaint alleged that Rivera had retaliated for the Abellas’

complaints about police misconduct. Abella alleged that Rivera issued Abella a

parking citation, followed him home, and then yelled out asking Abella’s wife if

she wanted his badge number or the phone number for the Miami-Dade Internal

Affairs office. Later, during a hearing about the citation, Rivera grumbled about

being assigned to the school because of the grievances filed by Abella.

      Abella also complained that Baez interfered with being photographed and

retaliated for the photos and having a grievance filed against him. Abella alleged

that his wife photographed Baez standing outside her house and Baez approached

the house to question her about the photos. Because the encounter frightened

Abella’s wife, she reported Baez’s conduct to his supervisor. Two days later, Baez

noticed that he was being photographed outside the school, walked to Abella’s

vehicle, and pushed the camera into Abella’s face.




                                          3
              Case: 13-10255     Date Filed: 07/05/2013    Page: 4 of 5


      Abella’s complaint also alleged that Bocanegra deliberately ignored the

grievances against his subordinate officers and failed to discipline them for their

alleged misconduct. Abella alleged that his attorney complained to Bocanegra

about Rodriguez, but Abella did not witness a change in Rodriguez’s conduct.

Abella also alleged that he and his wife filed grievances, and sent letters and emails

to Bocanegra about his officers’ misconduct.

      To survive a motion to dismiss based on retaliation for exercising rights

under the First Amendment, Abella had to allege facts establishing, “first, that his

speech or act was constitutionally protected; second, that the [officers’] retaliatory

conduct adversely affected the protected speech; and third, that there is a causal

connection between the retaliatory actions and the adverse effect on speech.”

Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005). The First Amendment

“affords the broadest protection to . . . political expression,” McIntyre v. Ohio

Elections Comm’n, 514 U.S. 334, 346, 115 S. Ct. 1511, 1518 (1995), and protects

the rights of speech and to petition for redress, U.S. Const. Amend. I; United Mine

Workers of Am. v. Ill. State Bar Ass’n, 389 U.S. 217, 222, 88 S. Ct. 353, 356

(1967), and to photograph police activities, Smith v. City of Cumming, 212 F.3d

1332, 1333 (11th Cir. 2000). To establish a causal connection, Abella had to

allege that his protected conduct was a “motivating factor behind” the officers’

alleged misconduct, Smith v. Mosley, 532 F.3d 1270, 1278 (11th Cir. 2008), and


                                           4
              Case: 13-10255     Date Filed: 07/05/2013   Page: 5 of 5


that the “history of widespread abuse put[] the[ir] responsible supervisor on notice

of the need to correct the alleged deprivation, and he fail[ed] to do so,” Braddy v.

Fla. Dep’t of Labor & Emp’t, 133 F.3d 797, 802 (11th Cir. 1998).

      The district court did not err by denying the officers’ motion to dismiss

based on qualified immunity. Abella alleged facts sufficient to establish that

Rodriguez, Rivera, and Baez had retaliated because Abella had exhibited a political

sign, reported police misconduct, and photographed the officers. See Bennett, 423

F.3d at 1254; Mosley, 532 F.3d at 1278. Abella also alleged facts sufficient to

establish that Bocanegra knew about, and failed to correct, his subordinate officers’

unlawful conduct. See Braddy, 133 F.3d at 802; see also Brown v. Crawford, 906

F.2d 667, 671 (11th Cir. 1990). Although Abella was not deterred by being

followed, stopped, ticketed, and intimated by the officers, those actions “would

likely deter a person of ordinary firmness from the exercise of First Amendment

rights.” Bennett, 423 F.3d at 1254.

      We AFFIRM the denial of the officers’ motion to dismiss.




                                          5